       Case 1:19-cv-03154-PGG-JLC Document 15 Filed 09/13/19 Page 1 of 6



GEOFFREY S. BERMAN
United States Attorney for the
Southern District of New York
By: SAMUEL DOLINGER
Assistant United States Attorney
86 Chambers Street, 3rd Floor
New York, New York 10007
Tel.: (212) 637-2677
E-mail: samuel.dolinger@usdoj.gov

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KAMEPHIS PEREZ,

                            Plaintiff,                      19 Civ. 3154 (PGG)

                  -v-                                       ANSWER

U.S. IMMIGRATION AND CUSTOMS
ENFORCEMENT,

                            Defendant.


       Defendant U.S. Immigration and Customs Enforcement (“ICE” or “Defendant”), by its

attorney, Geoffrey S. Berman, United States Attorney for the Southern District of New York,

hereby answers the complaint under the Freedom of Information Act (“FOIA”) of pro se Plaintiff

Kamephis Perez (“Plaintiff”) upon information and belief as follows:

       1.      Paragraph 1 consists of Plaintiff’s characterization of this action and a

characterization of alleged background information, not allegations of fact pertinent to the

resolution of the claims at issue in this FOIA action, to which no response is required. To the

extent this paragraph contains factual allegations to which a response is deemed required, ICE

denies the allegations in this paragraph, except admits that this is an action under FOIA, that

Plaintiff made a report alleging misconduct by an ICE Deputy Chief Counsel, and that an

investigation was conducted.
       Case 1:19-cv-03154-PGG-JLC Document 15 Filed 09/13/19 Page 2 of 6



       2.      Denies knowledge or information sufficient to form a belief about the truth of the

allegations in paragraph 2 concerning Plaintiff’s residence, and denies that Plaintiff is presently

employed as an immigration trial attorney by ICE.

       3.      Paragraph 3 contains legal conclusions, to which no response is required. To the

extent this paragraph contains factual allegations to which a response is deemed required, ICE

admits the allegations in this paragraph.

       4.      Paragraph 4 consists of legal conclusions regarding jurisdiction and venue, to

which no response is required. ICE denies knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 4 concerning Plaintiff’s residence.

       5.      Paragraph 5 consists of Plaintiff’s characterization of alleged background

information, not allegations of fact pertinent to the resolution of the claims at issue in this FOIA

action. To the extent a response is deemed required, ICE denies Plaintiff’s characterization and

avers that Plaintiff made a report alleging misconduct by an ICE Deputy Chief Counsel.

       6.      Paragraph 6 consists of Plaintiff’s characterization of alleged background

information, not allegations of fact pertinent to the resolution of the claims at issue in this FOIA

action. To the extent a response is deemed required, ICE denies Plaintiff’s characterization and

avers that Plaintiff made a report alleging misconduct by an ICE Deputy Chief Counsel, and that

an investigation was conducted.

       7.      Paragraph 7 consists of Plaintiff’s characterization of alleged background

information, not allegations of fact pertinent to the resolution of the claims at issue in this FOIA

action. To the extent a response is deemed required, ICE denies Plaintiff’s characterization, and

avers that Plaintiff made a report alleging misconduct by an ICE Deputy Chief Counsel, and that

an investigation was conducted.



                                                  2
       Case 1:19-cv-03154-PGG-JLC Document 15 Filed 09/13/19 Page 3 of 6



       8.      Paragraph 8 consists of Plaintiff’s characterization of alleged background

information, not allegations of fact pertinent to the resolution of the claims at issue in this FOIA

action. To the extent a response is deemed required, ICE denies knowledge or information

sufficient to form a belief about the truth of the allegations in this paragraph, and avers that OPR

has not located a record of an inquiry by Plaintiff in February 2019.

       9.      Paragraph 9 consists of Plaintiff’s characterization of his FOIA request to ICE

dated September 19, 2018 (the “FOIA Request”), to which no response is required. To the

extent a response is deemed required, ICE admits that Plaintiff submitted the FOIA Request to

ICE, and respectfully refers the Court to the relevant request for a complete and accurate

statement of its contents.

       10.     Paragraph 10 consists of Plaintiff’s characterization of an e-mail from ICE dated

October 30, 2018, concerning the FOIA Request, to which no response is required. To the extent

a response is deemed required, ICE denies the allegations in this paragraph and avers that, by e-

mail dated October 18, 2018, ICE acknowledged the FOIA Request and assigned it number

2019-ICFO-09047, and respectfully refers the Court to the relevant e-mail for a complete and

accurate statement of its contents.

       11.     Paragraph 11 consists of Plaintiff’s characterization of ICE’s response to the

FOIA Request dated February 1, 2019, to which no response is required. To the extent a

response is deemed required, ICE admits that it responded to Plaintiff’s FOIA Request on

February 1, 2019, and respectfully refers the Court to the relevant response for a complete and

accurate statement of its contents.

       12.     Paragraph 12 consists of Plaintiff’s characterization of an administrative appeal

dated February 26, 2019, to which no response is required. To the extent a response is deemed



                                                  3
       Case 1:19-cv-03154-PGG-JLC Document 15 Filed 09/13/19 Page 4 of 6



required, ICE admits that Plaintiff filed an administrative appeal dated February 26, 2019, and

respectfully refers the Court to the relevant appeal for a complete and accurate statement of its

contents.

       13.     Paragraph 13 consists of Plaintiff’s characterization of ICE’s response dated April

1, 2019, to Plaintiff’s administrative appeal, to which no response is required. To the extent a

response is deemed required, ICE admits that it responded to Plaintiff’s administrative appeal on

April 1, 2019; denies that Exhibit C to Plaintiff’s complaint constitutes that document; and

respectfully refers the Court to the relevant response for a complete and accurate statement of its

contents.

       14.     Paragraph 14 consists of Plaintiff’s characterization of this action and of legal

conclusions under FOIA, to which no response is required. To the extent this paragraph contains

factual allegations to which a response is deemed required, ICE denies the allegations in this

paragraph.

       15.     Defendant repeats and incorporates by reference each response contained in

paragraphs 1 through 14 as though fully set forth herein.

       16.     Denies.

       17.     Denies.

       18.     Paragraph 18 consists of legal conclusions concerning administrative exhaustion,

to which no response is required.

       19.     Defendant repeats and incorporates by reference each response contained in

paragraphs 1 through 18 as though fully set forth herein.

       20.     Denies.




                                                 4
        Case 1:19-cv-03154-PGG-JLC Document 15 Filed 09/13/19 Page 5 of 6



        21.    The portion of the complaint titled “Prayer for Relief” following paragraph 20

contains Plaintiff’s prayer for relief, to which no response is required. To the extent a response

is deemed required, ICE denies that Plaintiff is entitled to the relief he seeks or to any relief.

                                            DEFENSES

        For further defenses, Defendant alleges as follows:

                                         FIRST DEFENSE

        Plaintiff’s complaint should be dismissed in whole or in part to the extent it fails to state a

claim on which relief may be granted.

                                       SECOND DEFENSE

        Some or all of the requested records are exempt from disclosure, in whole or in part,

under 5 U.S.C. § 552(b).

                                         THIRD DEFENSE

        The Court lacks subject matter jurisdiction over Plaintiff’s requests for relief that exceed

the relief authorized under FOIA, 5 U.S.C. § 552.

                                       FOURTH DEFENSE

        Plaintiff is not entitled to declaratory relief. See 5 U.S.C. § 552(a)(4)(B).

                                         FIFTH DEFENSE

        Plaintiff is not entitled to attorney fees. 5 U.S.C. § 552(a)(4)(E); Pietrangelo v. U.S.

Army, 568 F.3d 341, 342 (2d Cir. 2009).

                                         SIXTH DEFENSE

        Plaintiff failed to properly serve ICE within the time permitted under Fed. R. Civ. P.

4(m).




                                                   5
         Case 1:19-cv-03154-PGG-JLC Document 15 Filed 09/13/19 Page 6 of 6



         Defendant may have additional defenses which are not known at this time but which may

become known through further proceedings. Accordingly, Defendant reserves the right to assert

each and every affirmative or other defense that may be available, including any defenses

available pursuant to Rules 8 and 12 of the Federal Rules of Civil Procedure.

         WHEREFORE Defendant respectfully requests that the Court: (1) dismiss the complaint

with prejudice; (2) enter judgment in favor of Defendant; and (3) grant such further relief as the

Court deems just and proper.

Dated:      September 13, 2019
            New York, New York
                                              Respectfully submitted,

                                              GEOFFREY S. BERMAN
                                              United States Attorney for the
                                              Southern District of New York

                                      By:      /s/ Samuel Dolinger
                                              SAMUEL DOLINGER
                                              Assistant United States Attorney
                                              86 Chambers Street, 3rd Floor
                                              New York, New York 10007
                                              Tel.: (212) 637-2677
                                              E-mail: samuel.dolinger@usdoj.gov




                                                 6
